 BEISER AVIATION CORPORATION4334.By contributing assistance and support to the formation and administration ofthe Beiser Aviation Employees'CommitteeatMoore Airbaseand to its successor theMoore AirBase Independent Employees Association as heretofore described, theRespondent has engaged in and is engaging in unfair labor practice within the mean-ing of Section 8(a) (1) and(2) of the Act.5.By making threats against,givingwarnings of discharge to, and restrictingthe movementsof, Local 2219supporters to prevent them from engaging in unionactivities during woik hours while it did not have a rule against such activities ineffect at Moore Airbase,and later,after it adopted such a rule,applying it in a dis-criminatory manner so as to permit supporters and representatives of the Employees'Committee and its successor the Independent to freely engage in such activitiesduring work hours, the Respondent engaged in a violation of Section 8(a) (1) ofthe Act.6.By giving warnings and making other statements to its employees to the effectthat the AirForce did not approve of unionization of its employees and would closedown theMoore Airbaseif they selectedLocal 2219as their collective-bargainingagent, the Respondent violated Section 8 (a) (1) of the Act.7.By promising its employees support and assistance in getting Air Force ap-proval for benefits soughtby them, ifsuch approval was necessary,in order to inducethem to select an independent union as their bargaining agent and telling them thatsuch assistance would not be forthcoming if they selectedLocal 2219as their bargain-ing agent at a forthcoming Board election,the Respondent violated Section 8 (a) (1)of the Act.8.By discriminatorily excluding representativesof Local 2219from engaging inunion activitieson Moore Airbasewhile permitting representatives of the Employees'Committee and its successor,the 'Independent,to carry on such activities on saidbase, during both working and nonworking time, the Respondent violated Section8(a)(1) of the Act.9.By coercing and discriminatorily changing the conditions of work of employeeDavid Byrd because of his testimony against the Respondent in these proceedings,the Respondent violated Section 8(a)(1) of the Act.10.The aforesaidpractices of the Respondent are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.11.By distributing and soliciting its employees to wear campaign material advo-cating the rejection ofLocal 2219 as thebargaining agent of its employees at aforthcoming Board election,the Respondent did not violate Section 8(a) (1) of theAct.12.By discharging employee Fred Keas on November 24, 1959,the Respondentdid not violate Section 8 (a) (1) and(3) of the Act.[Recommendations omitted from publication.]BeiserAviation CorporationandMillwright and MachineryErectors Local Union No.2219, of the United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case No.23-CA-1036.January 03, 1962DECISION AND ORDEROn February 20, 1961, Trial Examiner Sydney S. Asher, Jr., issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondenthad not engagedin and was not engaging in any ofthe unfair labor practicesalleged inthe complaint and recommendingthat the complaint be dismissed in its entirety,as set forth in theIntermediate Report attached hereto.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a supporting brief.135 NLRB No. 34.634449-62-vol. 135-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and finds merit in the General Counsel's exceptions.We there-fore adopt the findings, conclusions, and recommendations of the TrialExaminer only to the extent consistent with our Decision and Orderherein.The Trial Examiner found that the Respondent did not violate theAct by its discharge of David Byrd on May 30, 1960. The GeneralCounsel alleges that Respondent violated Section 8(a) (4), (3), and(1) of the Act because it was motivated to discharge Byrd for Byrd'sactivities in behalf of the Charging Party, Local 2219, and Byrd'sgiving testimony in Board Case No. 23-CA-970,1 and that the Re-spondent's purported reliance on an employee-signed petition was amere pretext.The General Counsel further contends that, in anyevent, the Respondent violated Section 8 (a) (4) and (1) of the Actbecause it knew or believed that the employees signed the petitionbecauseof Byrd's giving testimony in Case No. 23-CA-970.It is clear, and we find, that the Respondent, and particularly itsPresident Beiser, were strongly opposed to the representation of itsemployees by Local 2219 or by any other outside union,2 and thatPresident Beiser personally and actively engaged in a campaignagainst Local 2219 which included conduct found unlawful by theBoard.'David Byrd, it also appears,.was one of the most activeadherents of Local 2219; he solicited authorization cards for theCharging Party and opposed the Respondent-favored and dominated"inside" organizations, the Committee and its successor, the Inde-pendent.The record further establishes that the Respondent wasspecifically opposed to Byrd because of such activities.Thus, onOctober 23, 1959, Jet Engine Chief Sprayberry, Byrd's superior, rec-1 135 NLRB 399,a companion case issued concurrently.2 In making contrary findings, the Trial Examiner,in our opinion,failed to give properweight toevidence which he recites in his IntermediateReportFurthermore, our doci-slon in Case No. 23-CA-970, whichhe refers to, has now issued(see 135 NLRB 399,Issued concurrently).The Board foundtherein that the Respondent violated Section8(a) (1) throughvarious threats and otheranti-Local2219 conduct;Section 8(a) (2)through itsdomination,interference with, and support of "inside" labor organizations (auEmployees' Committeeand its successor,theMoore Air Base Independent EmployeesAssociation) ;Section 8(a) (3) throughitsdischargeof employee Fred Bteas for hisactivitiesIn behalf of Local 2219;and Section8(a) (4) through its discriminatory changein the working conditionsofDavid Byrd, the same employee involved in the instantproceeding.8 Ibid. BEISER AVIATION CORPORATION435ommended the discharge of Byrd, as well as two other employees; for,inter alia,campaigning in behalf of Local 2219.4And, though noimmediate action was taken as to Byrd, it is undisputed that in De-cember 1959 Byrd was removed from the position of acting crew chief,a supervisory position, and reassigned to recordkeeping duties only .5And most significantly, as the Trial Examiner notes, Respondent,commencing May 6,1960, refused to permit Byrd to perform even theserecordkeeping duties, forced him to sit at a table set out in the middleof the jet engine shop, and demoted him to the position of an ordinarymechanic, all under circumstances demonstrating clearly that theRespondent's conduct was motivated by its anger at Byrd for testify-ing against Respondent in Case No. 23-CA-970 (in which the hearinghad been adjourned on May 5 at Respondent's request), and by itsdesire to demonstrate to other employees in the shop their possiblefate if they would similarly testify.6Respondent continued suchtreatment of Byrd until May 17 when, as the Intermediate Reportherein notes, the hearing in Case No. 23-CA-970 resumed and Byrdreturned to the hearing room to testify after the General Counselamended his complaint to include such reprisal against Byrd as anadditional violation of the Act.'On May 30, the very first day that Byrd returned to his work aftertestifying,8 he was discharged.The evidence, as reflected in the Inter-mediate Report, shows that Beiser indicated his displeasure withByrd's testimony and with Byrd's adherence to Local 2219, includinghis questioning Byrd as to who had originally contacted Local 2219.The above-recited facts, which show the precipitate discharge of aknown union adherent by the Respondent in the context of the Re-spondent's clearly demonstrated hostility to labor organizations andto this particular employee for his union activities, point strongly to adischarge in violation of the Act.Respondent as one of its defenses asserts that it was justified indischarging Byrd because he allegedly pilfered a transcript of the dis-charge interview with President Beiser.However, not only is it clearthat Beiser had promised Byrd a copy of the transcript but, even more4 See 135 NLRB 399 and 135 NLRB 450, companion cases issued concurrently. Itis significant that the Board is finding that both Fred Leas and James Cowan, the othertwo employees recommended for discharge by Chief Sprayberry,were discriminatorilydischarged5 This has not been alleged as violative of the Act in this case."The Trial Examiner in Case No.23-CA-970 found such conduct violative of Section8(a) (1) but declined to make, as unnecessary,a specific 8(a) (4) finding.The Board (see135 NLRB 399,companion case issued concurrently)affirmed the 8(a) (1) finding andadditionally found such conduct violative of Section 8(a)(4).The Genera]Counsel hadoriginally amended the complaint to allege that such conduct was also violative of Sec-tion 8(a) (3).The Trial Examiner did not make that finding and, as the General Counseldid not except,the Board found it unnecessary to determine whether the conduct alsoviolated Section 8(a)(3).7Ibad.8Byrd went on jury duty after be testified for the second time. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDsignificantly, it is also clear that Byrd was given the transcript onMay 31, the day after he was actually discharged.Thus, it is clear that this asserted defense had no basis in fact, butarose, if at all, after the discharge was made.Respondent also assertsthat it was justified in discharging Byrd because it had received a"Petition of Protest" purportedly signed by some employees in the jetengine shop noting that they did not want to work with Byrd anylonger.However, the circumstances under which the petition came toRespondent's attention were suspicious ° and President Beiser himselfquestioned the petition to such an extent that he refused to believe thedate on it.Furthermore, Respondent admits that the employees didnot threaten to leave Respondent's employ.We are convinced and find, on the entire record,10 that the Respond-ent seized upon the alleged petition as -a pretext whereby it believedthat it might insulate itself from the consequences of its unlawfullymotivated discharge of Byrd.ilAccordingly, we find that the Re-spondent by its discharge of David Byrd violated Section 8(a) (4),(3), and(1) of the Act 12Moreover, assumingarguendo,that the Respondent was, in fact,motivated to discharge Byrd because of the petition, we neverthelessfind that the discharge violated Section 8(a) (4) and (1) of the Act.The Trial Examiner specifically credited James Cowan's testimonythat Beiser admitted to him that he, Beiser, believed that the employeessigned their petition because of their dissatisfaction with Byrd's testi-mony. That Respondent's discharge of Byrd was based on this beliefis further substantiated by Superintendent Slack's testimony that at9 Chief Sprayberry, who brought the petition to Beiser and allegedly investigated it,did not testify.It will be recalled that Sprayberry on October 23, 1959, had recommendedByrd's discharge for,inter alia,his activities in behalf of Local 221910We have taken official notice of our decisions in 135 NLRB 399 and 135 NLRB 450,companion cases issued concurrentlyn The Trial*Examiner in incorrectly posing the issue as whether the Respondent wouldhave discharged Byrd but for the petition ignores the actual issue in all Section 8(a) (4)=and (3)cases, that is, what in fact motivated the Respondent to discharge an employeeIf the motivation was discriminatory,then any excuse seized upon to justify such dis--criminatorilymotivated discharge is, as we have found above,a mere pretext.Indeed,the Trial Examiner by finding that the Respondent wanted to discharge Byrd and was"pleased that the petition enabled him to be rid of" him, also was finding that thepetition was a pretext.'aWe find no merit in the Respondent's contention before the Trial Examiner that Byrdwas an "untrustworthy"employee.The facts show that Byrd, as well as other em-ployees,had testified in Case No 23-CA-970,135 NLRB 399, companion case issuedconcurrently,that many errors had been committed by employees in the jet engine shop,some of which had not been caught, and Byrd further testified that when he was actingcrew chief,he did not bring all errors he learned of to the attention of his superior,Sprayberry.However, many of the errors testified to by him and other employees werecommitted after the Respondent appointed Eduardo Leal crew chief in December and re-lieved Byrd of any supervisory duties.Further,Leal testified, similarly to Byrd, that hedid not bring all of the errors committed by employees to the attention of SprayberryIn addition,as noted, the Respondent relieved Byrd of all supervisory duties in December,when it assigned him to recordkeeping duties aloneAnd as any alleged "untrust-worthiness" on Byrd's part was in connection with his supervisory responsibilities, therewas no reason why the Respondent should discharge Byrd from his nonsupervisory,recordkeeping position. BEISERAVIATION CORPORATION437least one employee told him during his questioning of them as to theirreasons for signing the petition that it was done because of Byrd's testi-mony.Thus, Respondent's discharge of Byrd constituted, if madeon this basis, a termination because of employees' opposition to Byrd'stestimony.13Accordingly, we find that by acquiescing in such oppo-sition Respondent violated Section 8(a) (4) and (1) of the Act.14We also find, contrary to the Trial Examiner, that Respondent byasking Byrd on May 30, 1960, if he had been "the one who contactedthe outside union," interrogated Byrd in a manner constituting re-straint and coercion and thereby violated Section 8(a) (1) of the Act.In the circumstances herein, we do not agree with the Trial Examinerthat such conduct is so isolated a violation as to preclude the issuanceof a remedial order based upon it.THE REMEDYHaving found, contrary to the TrialExaminer, that the Respondentdiscriminatorily discharged employee David Byrd, we shall direct Re-spondent to offer reinstatement to Byrd and to make him whole for anylossof pay he may have suffered as the result of the discriminationagainsthim, by payment to him of a sum of money equal to the amounthe normally would have earned as wages, from the date of his dis-charge on May 30,1960, less his net earnings during said periods. Suchloss of pay shall be computed on the basis of separate calendar quarters,in accordance with the policies enunciated in theWoolworth16case.However, in accord with our usual practice, where a Trial Examinerhas recommendeddismissinga discrimination allegation, backpay willbe tolled from the date of issuance of the Intermediate Report to thedate of this Decision and Order.16Having also found, contrary to the Trial Examiner, that the Re-spondent interfered with, restrained, and coerced its employees in theirexercise of Section 7 rights by unlawfully interrogating employeeByrd, we shall order the Respondent to cease and desist therefrom andto take affirmative measures which will effectuate the policies ofthe Act.w The Trial Examiner attaches undue weight to what he termed the"slim connection"between Byrd's testifying and the employees' motivationAs noted above, the ultimateissue here is theRespondent'smotivation.The employees'motivation is relevant onlyinsofar as it sheds light on Respondent'smotivation.And it is clear that the Respondentbelieved that the employees had signed the petition because of Byrd's testifying.'IN L.R B. v. Newton Brothers Lumber Company,214 F 2d 472 (C.A. 5) ; cf.AltamontShirt Corporation,131 NLRB 112 In our opinion,N L R B. v Edinburg Citrus Associa-tion,147 F 2d 353 (CA. 5), relied upon by the Respondent, clearly is inapposite.iiF.WWoolworthCo., 90 NLRB 289.19The Intermediate Report in Case No 23-CA-1072, 135 NLRB 450,a companioncase issued concurrently,and of which we take official notice, indicates that the Em-ployer's operations at Moore Air Force Base ceased on December 31, 1960However, therecord in that case does not definitely establish that factAccordingly, we shall leavethe question of the possible effect of this cessation on the Respondent's reinstatementand backpay liability to the compliance stage of the proceeding 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDBecause we believe from the Respondent's past conduct that Re-spondent's commission of similar and other unfair labor practicesreasonably may be anticipated, we shall issue a broad cease-and-desistorder, forbidding the Respondent from infringing in any other man-ner upon the rights of its employees as guaranteed by the Act.If the Respondent has ceased its operations at the Moore Air ForceBase," the posting of the usual notice to employees would be obviouslyfutile.We shall, therefore, order the Respondent, in the event it hasceased such operations, to mail signed copies of said notice to allemployees who were in its employ between May 5 and June 30,1960.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Beiser Aviation Corpora-tion,Mission, Texas, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in and other activity on behalf oftheMillwright and Machinery Erectors Local Union No. 2219, ofthe United Brotherhood of Carpenters and Joiners of America, AFL-CIO, or in any other labor organization of its employees, by discharg-ing employees, or in any other manner discriminating against themwith respect to their hire, or tenure of employment, or any other termor condition of employment.(b) Interfering in any manner with respect to the right and dutyof David Byrd or any other employee to give testimony under theAct.(c) Interrogating employees regarding union activities in a man-ner constituting interference, restraint, or coercion in violation ofSection 8 (a) (1) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority andother rights and privileges, to David Byrd in the manner set forthin the section of the Decision entitled "The Remedy."(b)Make whole David Byrd for any loss of pay suffered by rea-son of the Respondent's discrimination against him, as set forth inthe section of the Decision entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secur-ity payment records, timecards, personnel records and reports, and17 Ibid. BEISERAVIATION CORPORATION439all other records necessary to analyze the amounts of backpay dueunder the terms of this Order.(d)Post at its plant at Moore Air Force Base, near Mission, Texas,copies of the notice attached hereto marked "Appendix." 18 Copiesof said notice, to be furnished by the Regional Director for theTwenty-third Region, shall, after being duly signed by the Respond-ents' representative, be posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutive days there-after, including all places where notices to its employeesare cus-tomarily posted.Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, or covered by anyother material.(e)Send a signed copy of the notice attached hereto marked "Ap-pendix" to all employees who were in its employ between May 5 andJune 30, 1960, if it has ceased operations at Moore Air Force Base.(f)Notify the Regional Director for the Twenty-third Region,in writing, within 10 days from the date of this Order, what stepshave been taken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL OF OUR. EMPLOYEES WORKING AT THEMOORS AIR FORCE BASEPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT discourage membership in or other activity on be-half of Millwright and Machinery Erectors Local Union No.2219, of the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or of any other labor organization of ouremployees, by discharging employees or in any other mannerdiscriminating against them with respect to their hire,or tenureof employment, or any other term or condition of employment.WE WILL NOT interfere in any manner with respect to the rightand duty of David Byrd or any other employee to give testimonyunder the Act.WE WILL NOT interrogate employees regarding their unionactivities in a manner constituting interference, restraint, orcoercion in violation of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to join or sup- 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDport any labor organization of their own choosing, or to refrainfrom doing so, or in the exercise of the other rights guaranteedby Section 7 of the National Labor Relations Act, including theirright to give testimony under the Act in a formal proceedingbefore the National Labor Relations Board.Under the guaran-tees of Section 7 of the said Act, all our employees are free tobecome or refrain from becoming members of, or applying formembership, assisting, or expressing interest in, Millwright andMachinery Erectors Local Union No. 2219, of the United Brother-hood of Carpenters and Joiners of America, AFL-CIO, or anyother labor organization, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities.WE WILL offer to David Byrd immediate and full reinstate-ment to his former or substantially equivalent position, withoutprejudice to his seniority or other rights and privileges.WE WILL make David Byrd whole for any loss in pay byreason ofthe discrimination against him.BEIsER AVIATION Coxro1ATIoN,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 650 M & M Building, 1 Main Street, Houston, Texas (telephonenumber CApitol 2-7201), if they have any question concerning thisnotice or if they have information that its provisions are beingviolated.INTERMEDIATE REPORTThiscase involves allegations that BeiserAviationCorporation,Mission,Texas,herein called the Respondent, has since on or about May 30, 1960, interfered with,restrained,and coerced its employees by interrogating them about Millwright andMachinery Erectors Local UnionNo. 2219,of the United Brotherhood of Carpentersand Joiners of America,AFL-CIO,the Charging Party, herein called the Union;and discharged employee David Byrd on or about May 30, 1960, and thereafterfailed and refused to reinstate him, because he joined or assistedtheUnion orengaged in other concerted activities,and because he filed chrages or gave testimonyunder the NationalLaborRelations Act, as amended (61 Stat. 136), herein calledthe Act.It is allegedthat thisconduct violated Section 8(a) (1), (3), and(4) of theAct.Afterthe issuance of a complaintby theGeneral Counsel 1 and the filing ofan answerby theRespondent, a hearing was held before me at Edinburg,Texas, onAugust10 and 11,1960.All partieswere represented and participated fully in thebearing.After theclose of the hearing, the General Counsel and the Respondentfiled briefs,which havebeen duly considered.1The term "General Counsel"refers to the General Counsel of the National Labor Rela-tions Board and his representative at the hearing BEISER AVIATION CORPORATION441Upon the entirerecord herein,2 and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BOARD'S JURISDICTIONThe complaint alleges, the answer admits, and it is found,that at all materialtimes the Respondent has been anArizona corporation,with its principal officeand place of business at MaranaAir ForceBase, Tucson,Arizona(herein calledMarana).Italso operatesMoore AirForce Base,Mission,Texas (herein calledMoore or simply the base)and Fort Huachuca Division,Fort Huachuca,Arizona.At thetwo airbases,Marana and Moore, the Respondent operates under cost-pluscontracts with the Department of theAir Force.At Fort Huachuca the Respondentis under contractwith theDepartmentof the Army.The complaint further alleges,and the answer denies,that the Respondent willfurnish services to the United States Government valued at more than$3,000,000,annually, which"have a substantial impact on the national defense."The Respondent maintains that the General Counsel"has failed to[make any]showing whatsoever of jurisdiction."On April 26, 1960,during a hearing beforeanother Trial Examiner of the Board in a different proceeding,Case No.23-CA-970,FrankD. Beiser, president of the Respondent,statedthat at Moore the Respondentoperates and maintains the base and furnishes flying instructions,and that atMarana and Fort Huachuca it performs aircraft maintenance servicework.Hefurther stated that in the year then past the Respondent received a total of ap-proximately$3,000,000 from its contracts at all three bases.Beiser further testifiedin that hearing that from July1959 to April26, 1960,the Respondent'sgross feesforMoore and Fort Huachuca amounted to from$70,000 to $75,000.In theinstant case,I granted the General Counsel'smotion to take administrative noticeof these statements and testimony of Beiser in the previous hearing as admissionsagainst interest.Based on these-admissions of Beiser I findthat, on April26, 1960,and during the year prior to that date,the Repondent's operations exerted a sub-stantial impact upon the national defense sufficient to bring them within the Board'sstandards for the assertion of jurisdiction.3But, urges the Respondent,"the jurisdictional facts . ,'. could be entirely dif-ferent"on May 30,1960,when the alleged unfair labor practices are supposed tohave been committed than they wereon April 26,1960.This argument fails totake into account the rule that a state of affairs once established is presumed tocontinue,unless the contrary is shown.4Absentevidence indicatingthata substantialchange in the Respondent's operations took place between April 26, 1960, and May30, 1960,it is found that at all times material herein the Respondent's operationsexerted a substantial impact upon the national defense.Accordingly,the Board'sso-called"national defense"standard has been met.5II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges that the Union is, and at all material times has been, alabor organization within themeaningof the Act.But the Respondent argues that"there is absolutely no showing that the . . . Union is a labor [organization]within the meaning of the Act."Robert Burghardt, a representative of the Union,testified credibly and without contradiction that the Union's purpose is "to bargain2On January 24, 1961,the transcript of testimony was corrected in certain respects.It is hereby further corrected as followsPage 55, line 5: Strike the number "23-CA-790" and substitute therefor the num-ber "23-CA-970."Page 200, line 18: Strike the word "Do"and substitute therefor the word "Did "Page 215, line 21: Strike the word "They"the first time it appears and substitutetherefor the word "You "2 Ready Mixed Concrete&Materials,Inc.,122 NLRB 318, 320;andGray, Rogers,Graham & Osborne,129 NLRB 450. It should also be noted that the Respondent hereinadmittedly operated in two States at that time.CompareSouthwest Hotels, Inc.(GradyManning Hotel),126 NLRB 11514Bordo Products Company,117 NLRB 313, 314.6Itmay well be that the Board is obligated to exercise jurisdiction herein even if theRespondent'soperations do not now meet its jurisdictional standardsSeeEugenPedersenv N L R B ,234 F 2d 417(C A. 2). Butthat question need not be decided here. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween management and labor for wages, hours and conditions of employment,"that the Union represents some groups of employees for the purpose of collectivebargaining with management,and that the Union solicited membership from theRespondent's employees and sought recognition as their bargaining representative.I so find.Accordingly,it is concludedthat theUnion is, and at all material timeshas been, a labor organization within the meaningof the Act .6M. THE STATUS OF DAVID BYRDDavid Byrdwas employed in the Respondent's jet engine field maintenance shopatMoore,herein calledthe JEFM shop.?He was classified as an all-frame andpowerplantmechanic,herein called A & P mechanic-the only oneso classifiedamongthe 30 to 35employeesin the JEFM shop. At all materialtimesHoustonSprayberry, chief of JEFM,was in chargeof the JEFM shop. Sprayberry's im-mediate superior was Paul Slack,the Respondent's superintendentof aircraft main-tenance at Moore.Before December 8, 1959, Byrd receiveda higher rateof pay than any otheremployee in the JEFM shop, except, of course, Sprayberry.During that period,Byrd could effectively recommend the hiring, transfer, and promotion of employeesin theJEFMshop and could also adjust grievances;in Sprayberry'sabsence, Byrdwas in chargeof theshop.Byrd votedwithout challenge in, andacted as an observerat, a consent representation election conductedby the Boardamong the Respondent'saircraftmaintenance employees in the fall of1959 (Case No. 23-RC-1462).Allparties agreethat, beforeDecember8, 1959, Byrdwas a supervisorwithin the mean-ing of the Act.In September 1959 a gradual transition began at Moore from the use and main-tenance of reciprocating engine aircraft to that of jet engineaircraft.This resultedin an increasein the work of the JEFMshop and thenumber of workersemployedthere.The transitionwas about75 percent complete byDecember8, 1959.On thatdate the Respondentissued thefollowing memorandum:Chief, JEFM8 DECEMBER 1959.See DistributionDelegationof AuthorityThe followingaction is forwarded for your concurrenceor disapproval.From thisdate on,ALLengine buildup work,includingR-1300 and 1470engines will be a part ofthe JEFM Shop. Along with thischange,and duealso to the anticipated expansionof the JEFM program,it hasbecome necessaryto re-delegate authorityof the properly rated and qualified people within thissection.Effective immediately,Mr. Eduardo Leal, Crew Chief, will be directly incharge of all shop work and will be responsible to the Chief of JEFM.Mr.Leal's assistants will be Mr. David Byrd, A & P Mechanic, and Mr. GuadalupeMartinez, Engine Buildup LeadmanSince the upkeep and maintaining of records and Air Force Forms in theJEFM program is of the utmost importance and an ever increasing problem,Mr. Byrd's principle duty will be in this category.Mr. Martinezwill assistin the T-1300 and 0470 engine change and buildup section until further notice.As in the past, Mr. Leonard Haider, Chief Test Cell Operator, is in chargeof all Test Call Operators and responsible to the Chief of JEFM.HOUSTON D. SPRAYBERRY,Chief, JEFM.(Reviewed and concurredin 12/8/59)[S] P. SLACK.Distribution:Supt, AircraftMaintenanceMr. Eduardo LealMr. David ByrdMr. Guadalupe MartinezMr. Leonard HaiderIn accordance with this memorandum, Eduardo Leal was transferred into theJEFM shop, classified as crew chief (a new classification in the JEFM shop), and'Ingersoll-Rand Company,119 NLRB 601.7 At the JEFMshop, jet engines are overhauled,maintained,and inspected. BEISERAVIATION CORPORATION443givena higher rate of pay than Byrd was receiving.All parties stipulated that,from December 8, 1959, on, Leal was a supervisor within themeaningof the Act.The only dispute is regarding Byrd's status after Leal came into the shop: the Gen-eralCounsel and the Union contend that such a substantial change occurred inByrd's functions that he no longer possessed supervisory authority.The Respondent,conversely, maintains that whatever change took place was insubstantial and did notmaterially affect Byrd's authority or status as a supervisor.Based on a reading of the December 8 memorandum, the testimony of Slack,' andthe fact that Leal received a higher rate of pay than Byrd, I conclude that Leal wasinserted into the supervisory hierachy of the JEFM shop between Sprayberry andByrd.Taking this fact into account, and based upon the testimony of Byrd andformer employee James E. Cowan, and the admissions of Beiser while testifying inCase No. 23-CA-970 9 I conclude that after December 8, 1959, Byrd no longerpossessed any substantial part of his former supervisory powers, and spent virtuallyall his time on paperwork. It follows that after that date he was not a supervisorwithin the meaning of the Act.ioN. THE DISCHARGE OF DAVID BYRDA. EventsThe Respondent in Case No. 23-CA-970, Beiser Aviation Corporation, is the Re-spondent herein.On May 5 11 Byrd testified at the hearing in Case No. 23-CA-970as a witness for the General Counsel.The next morning, May 6, Byrd was re-lieved of his regular duties by Sprayberry and assigned to sit at a table "out in thecenter of the [JEFM] shops." Sprayberry gave Byrd a book entitled "CompanyPolicy" and directed him to read it.He also directed Byrd to compilea "full re-port" of every infraction of company rules and every maintenance error "detri-mental to life and Air Force property" which had come to his attention, "with times,names and dates." Sprayberry stated that he did not want Byrd to work on any-thing else"until the mess was straightened out." When Byrd asked:"Pertainingto the trial?"Sprayberry answer "Yes."Byrd then inquired: "You mean I amgoing to sit at the table because I testified at the trial?" and Sprayberry responded:"Yes." 12Byrd went home ill that morning.He returned to the base on May 10and spent May 10, 11, and 12 at the table pursuant to Sprayberry's orders.He washome ill on May 13 and returned to the base on May 16. Although he had notyet submitted any written report to Sprayberry, Byrd was assigned to his pre-May5 duties and did not spend any time at the table.At lunch time that day (May 16)Byrd had a conversation with Beiser in the mess hall. It went substantially asfollows :BYRD: Do you know I have been sitting at a table out in the middle of thebase shop?BEISER: Yes, I know it.You are going to sit there until you learn a little bitof loyalty for this company.BYRD: Mr. Beiser, all I done was testify to the truth on the stand.BEISER:Yes, I know, but you made me and Mr. Sprayberry look like acouple of horses'asses.8 "Q. I am sorry,was Mr Byrd Mr. Leal's assistant?A. Yes,I would any he [Byrd]was assistant to him[Leal],to a degree the same as both were assistants to Mr.Sprayberry."9 Beisertheretestified that an A & P mechanic possessed none of the attributes of asupervisor listed In Section 2(11) of the Act.On motion of the General Counsel I tookadministrative notice of this testimony as constituting an admission against interest.1oHereafter reference will be made to a petition dated April 17, 1960, and signed byemployeesfrom the JEFMshop, stating"we don't want to work withor for David Byrdany longer."The Respondent argues that the use of the words"or for"shows that theemployees considered Byrd their"boss."I cannot agree.The entirephrase"with orfor,"inmy opinion,merely demonstrates that the employees were uncertain whetherByrd was their equal or their superior.Accordingly,I do not look upon the wording ofthis petition as militating against the conclusion I have reached as to Byrd's status.The conclusionthatByrd was not a supervisorafter December8, 1959, is bolstered bythe admission in the answer of the allegation in the complaint that "Respondent did dis-charge David Byrd,employeeof said Respondent."[Emphasis supplied ]n All dateshereafter refer to the year 1960 unless otherwise noted12The findings of fact regarding this conversation are based upon Byrd's undenied testi-mony.Sprayberry did not testify. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDBYRD: I am sorry, I didn't mean to do that.BEISER: You are going to stay until you learn a little loyalty.}B^YRD: Mr. Sprayberry put me to workon an enginethismorning.BEISER: He did?BYRD: Yes.BEISER:Iwill call him and see about that. I would fire you right now ifitwasn't for the Labor Board causing more trouble.13That afternoon Sprayberry told Byrd to return to the table in the morning.Thenextmorning, May 17, Byrd accordingly returned to the table fora short while, thenwas again calleduponto, and did, testify as a witness for the General Counsel inCase No. 23-CA-970.For the remainder of that hearing day and the next 2hearing days (May 17, 18, and 19), Byrd attended the hearing in Case No.23-CA-970 and during at least part of that time sat at counsel table with the attorneyfor the General Counsel.The hearing ended on May 19. The recordisnot clearas to Byrd's whereabouts on May 20.From Monday, May 23, through Friday, May 27, Byrd was subpenaed to juryduty andBeiser wasout of town; neither was on the base that week.On eitherFriday,May 20, or Monday, May 23, Sprayberry delivered to Slacka petition signedby 20 employees of the JEFM shop.14 The petition's heading read.PETITION OF PROTESTTO: H. D. Sprayberry17April 1960We, the employees of the J E.F.M. shop, do state by oursigned names, that wedon't want to work with or for David Byrd anylonger.Slack retained the petition until Beiser returned to the base on the morning ofMay 30. Then he gave it to Beiser, asking: "What should we do, talk to Byrd?"Beiser replied:"Yes, we should." Byrd was then summoned to the office,and Beiser,conferred with him in the presence of Slack and Dell Ek, Beiser's secretary, whorecorded in shorthand most of what was said.According to the testimony of Byrdand Slack,15 the significant portions of the conference were somewhat as follows:BEISER[to Ek] : Take notes please. [To Byrd] Dave, we aregoing to have topart company.BYRD: Can you give mea reason?BEISER:You are being discharged because the employees have expressed thedesire not to work with or for you. Furthermore, you have shown through yourown admissionthat your work insome caseswas not trustworthy and that it isnot desirableto have youin thetype of work you have been doing.BYRD. Am I going to get a copy of the notes of this before Mr. Toothakergetshold of it?BEISER:Yes, you will get a copy of it.We will go over it after Mrs. Ek hastranscribed it, and see if we can agree that it is accurate.The boys in the shop don't want to work with you. I have is petition signedby themen inthe shop dated April 18, which wasin error, signedby about 20men, possibly 3 of them are inspectors.BYRD:May I see it?BEISER:Yes.Iknew you wouldn't believe me unless you could see it[shows above-described petition to Byrd].BYRD: How did you get these men to sign that petition?BEISER:I did not do it.BYRD: Did the men threaten to quit if 'I am not fired?BEISER'No, I don't think our people are like that.BEISER:You went to court on May 17, 18, and 19Did you ask any ofyour supervisors for permission to stay away from the base for that period oftime?13The findings of fact regarding this conversation are based upon Byrd's uncontradictedtestimonyBeiser did not testify." Slack testified that Sprayberry said he had found the petition on his desk that day orthe day before.Sprayberry did not testifyIn view of the unsatisfactory nature of suchhearsay testimony, I decline to make any finding as to the time when or the circumstancesunder which Sprayberry came into possession of the petitionisNeither of the other two persons present-Beiser or Ek-testifiedWhenever Byrd'stestimony differs from that of Slack, Byrd's version is credited as the more accurate. BEISER AVIATION CORPORATION445BYRD: I had Mr Pinkerton's 16 permission to go. I was sitting at a tableout in the middle of the base shop doing nothing whatever. I have been askedto turn in a report. I haven't turned it in yet. I don't want to incriminate anyof the men in the shop.BEISER:Who were you helping when you were up there in court for those3 days?BYRD: I wasn't paid 1 red cent for that. I had been subpenaed previouslyand it was not necessary for me to be resubpenaed.BEISER:You called your boss a liar.BYRD. You were told the truth. I believe you lied, Mr. Beiser.BEISER:Yes, and you lied too, Dave.BYRD: Did I lie about that conversation in the mess hall?BEISER:You could have.BYRD: Are you saying I didn't tell the truth about that conversation?BEISER:You toldsometruth but you also told some lies.You chargedsome of the men with some faulty work on the stand.BYRD: I deny this.There were some names mentioned on the stand, but Idon't believe the record will show I mentioned anybody's name.BEISER:Were you the one who contacted the outside union?BYRD:Mr. Beiser,you were at thetrial.You heard what was said.No,sir, I did not contact anybody in any other city. I was not the one who did itoriginally,which the trial will prove itself on the record.BEISER[toEk]:We will go off the record [to Slack].How can we goabout clearing him out, so he wouldn't have to go back to the shop to save himembarrassment?BYRD: You want to save me embarrassment? This is kind of late in thegame,Mr. Beiser, after havingme sittingat the table all thattime doingnothing constructive whatsoever.BEISER:Dave, what do you want me to put on your terminationpapers?BYRD:What do you mean, Mr. Beiser?What can you put on them?BEISER:Well, if I put down incompatibility, if I put that on the record,you will never be able to get another government job. Somebody will phoneup here and ask me.BYRD:Well, I don't want that on there.BEISER:If you wantto resign,I could put down either resignedor termi-nated.Iwould put that in my personal file and it wouldn't go into your 201file.If anybody called it would be you terminated or resigned.What do yousay to that, Dave? For the record, would you rather have something on yourtermination paper other than the fact you were relieved because you could notget along with people?And that people would not work with you?BYRD: I need some time to think about it.Can we leave this open untiltomorrow, at whichtimeIwill come back and give you my decision?BEISER:All right.After leaving Beiser's office, Byrd obtained base clearance and a "severance no-tice" signed by Beiser, Slack, and Sprayberry.The reason for severance was leftblank.Byrd was paid off, then interveiewed by Isham Tatum, administrativeassistant.When Tatum asked Byrd why he was leaving the Respondent's employ,Byrd replied that he did not wish to makea statementat that time, that he wantedto consult someone for advice, and that he would make a statement the nextmorning.The "exit interview" report, signed by Tatum's secretary and by Byrd,leaves blank the type of separation; under "Reason for Separation: Supervisor'sStatement" appears: "Deferred until tomorrow, 5-31-60"; under "Reason for Sepa-ration: (Employee's Statement)" appears: "Nostatementat the present time"; andthere is a blank under "Reasons for Separation: (Interviewers Statement)."Ac-cording to Tatum, such a method of filling in the report was unusual.On the next day, May 31, Byrd returned to the base and sawsometypewrittendocuments on Ek's desk.He asked if they were transcriptions of Ek's shorthandnotes of the conference held the previous day.Ek replied that they were.Byrdstated: "I guess oneof these is mine."When Ek answered: "Yes," Byrd took oneof the copies and put it in his pocket.The following conversation with Beiser thentook place:BEISER[to Ek] :Where are the copies?BYRD: I have one of them.BEISER:You have?Where is it at?BYRD:It's in my pocket.is Pinkerton is not further identified. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDBEISER:Give it here.BYRD: Ain't I going to get to read it?BEISER:Let me have it.BYRD:Well, you have one right in front of you.BEISER:Are you going to give it back or not?BYRD: No, sir; not until I read it.BEISER (loudly) : Okay. That does it.BYRD: Does that mean I am fired?BEISER(angrily) :Oh, get out of here.I7Byrd then left the base. Sometime between May 17 and August 10 (the firstday of the hearing herein) Byrd completed his written report concerning rulesinfractions and faulty maintenance and turned it in to Sprayberry.18He has neverreturned to Beiser the copy of Ek's transcription, possession of which he obtainedon May 31, as described above.On June 6 Cowan had a discussion with Beiser in Slack's presence. Beiser statedthat Cowan was in the same position that David Byrd had previously been in; thatthiswas due to the fact that they had both testified "against the men" in thehearing; that the men were all "very mad" at Byrd for testifying "against them"and had drawn up a petition which gave Beiser "the power to fire . . . Byrd."Beiser further said that the main reason he discharged Byrd "was on account ofthat petition.He [Beiser] had several men refuse to work with him [Byrd], hehad to either fire Dave [Byrd] or let the rest of the men go" and he added that he[Beiser] "was kind of mad at Dave Byrd for his attitude . . . he [Byrd] had a poorattitude toward the whole thing.He didn't think he [Byrd] did him [Beiser]right." 10B.Contentions of the partiesThe complaint alleges that the Respondent discharged Byrd on or about May 30,and thereafter failed and refused to reinstate him, because "he joined or assistedthe Union or engaged in other concerted activities" and "because Byrd filed chargesor gave testimony under the Act."The General Counsel contends that the realreason for Byrd's discharge was "a desire to make an example out of him because ofhis union activity and prior testimony" and that the petition "is certainly no morethan a pretext."Alternatively, the General Counsel argues that even if the Re-spondent discharged Byrd because of the petition, the petition was based upon andcaused by Byrd's testimony, a fact known to Beiser, and Beiser therefore violatedthe Act when he acquiesced in the employees' demand that Byrd must go.The answer admits that the Respondent discharged Byrd on or about May 30,and that it thereafter failed or refused to reinstate him.But the Respondent main-tains that this was "because the men had expressed the desire that they did not wantto work with him or for him.[and] it would have been awkward to havecontinued with Byrd in Jet Engine Field Maintenance with that many men notwanting to work with him"; and also because he "pilfered" a copy of Ek's tran-scription from her desk and refused to return it to Beiser upon demand. Finally, theRespondent insists that, as there was "no evidence submitted as to what Byrd's testi-mony was [in Case No. 23-CA-970], . . . no determination [can] be made [that]he `gave testimony against his employer."'C.ConclusionsLet us first look into the question of who made the decision to discharge Byrd.Slack testified that, although he normally would have had authority to dischargeByrd without consulting Beiser, Beiser had asked him to refrain from any such actionfor the reason that Beiser himself "wanted to handle all the situations involvingByrd."Slack could not recall being consulted regarding what action, if any, Beisershould take in reference to Byrd, but testified that "it had been a topic of discussion."In view of Slack's undenied testimony I am convinced, and find, that the final decisionto discharge Byrd was made by Beiser alone.The General Counsel insists that the real motivating cause of Byrd's dischargewas Beiser's determination to set up Byrd as an example because of Byrd's "union17 The findings of fact regarding the events of May 31 are based upon Byrd's uncon-tradicted testimony.Neither Ek nor Belser testified.19At one point, Byrd testified that he turned In this report on May 17 or 18. But, asdescribed above, on May 30 lie told Belser he had not turned it in yet." The findings of fact regarding this conversation are based upon Cowan's credited testi-mony.Beiser did not testify.Although Slack testified concerning this conversation, histestimony neither corroborated nor contradicted that of Cowan BEISER AVIATION CORPORATION447activity and prior testimony."So far as Byrd's "union activity"is concerned, theonly such activity shown was that Byrd served as an observer in the election-but thatwas in the fall of 1959,many months before his discharge.Moreover,there isnothing to indicate that Beiser generally had any union animus or was annoyedspecificallyby Byrd'sacting as an observer.Hence it would seem clear, and Ifind, that Byrd's union activities,other than his testimony in Case No.23-CA-970,had no part in Beiser's decision to discharge him. But what about Byrd's testimony?That undoubtedly angered Beiser,as shown by his remarks on May 16 that Byrdlacked"loyalty,"that he had made the Respondent's officials "look like a couple ofhorses' asses"and that Beiser"would fire [Byrd]right now if it wasn't for the LaborBoard causing more trouble."But the last-quoted remark,in addition to indicatinganger and displeasure,displayed Beiser's fear of taking such a drastic step as dis-charge and his reluctance to risk further Board action.In short,on May 16, angryas he was atByrd for his testimony,Beiserclearlyhad no intention of going so faras to discharge Byrd therefor.Thus it cannot reasonably be argued that Byrd'sdischarge on May 30 was due to the testimony he gavepriortoMay 16.Has theGeneral Counsel shown that Byrd'sdischarge was due to the testimony he gaveafterMay 16?I think not.There is no convincing evidence that Beiser's attitudetoward testimony given by Byrd underwent any substantial change after Byrd's finalappearance on the witness stand on May 17. The General Counsel argues in hisbrief: "it would only be reasonable to assume that the hard feeling toward Byrdcontinued for 13 days until May 30." I agree. By parity of reasoning, it wouldlikewise only be reasonable to assume that Beiser's reluctance to discharge Byrdbecause of the testimony also continued until May 30.I so find.What then,was the factor which caused Beiser to overcome this reluctance andto discharge Byrd on May 30? His first words to Byrd that day, "We are goingto have to part company," indicated clearly that his mind was then made up.Onlya short while before,he had been shown the petition,the existence of which had notpreviously been known to him.The General Counsel contends that Beiser seizedupon the petition as a "pretext"and labels the Respondent's defense based upon thepetition"absurd."In support of his position the General Counsel argues: (a) Atthe time of the discharge, Beiser "argued with Byrd about testimony at the priorhearing" and interrogated him about the Union; (b) Byrd had already been discrimi-nated against because,of his testimony by being placed at a table in the center of theshop;_(c) the Respondent gave inconsistent reasons for discharging Byrd;(d) theRespondent failed to "verify"the petition;and (e)Byrd's discharge was a "spur ofthe moment-this is what we've been waiting for" decision.Let us examine theseargumentsseriatim.As to (a) there is no doubt that,after having arrived at thedecision to discharge Byrd,Beiser exhibited his displeasure at Byrd's testimony.Indeed,thiswas repeated a week later to Cowan.But what this really shows-especially the remark that the petition gave Beiser "the power to fire...Byrd"-isthat Beiser was pleased that the petition enabled him to be rid of someone whosetestimony had irked him, but who (absent the petition)was insulated by the Actfrom discharge because of that testimony.As to (b), that issue was raised and liti-gated in CaseNo. 23-CA-970and is now pending before the Board.It is not beforeme, and I do not understand that any party seeks my ruling regarding it.Accordinglyitwould be improper for me to base any findings thereon2°As to(c) it will beassumed without deciding,that there is no merit in the Respondent's defense thatByrd was dismissed because of"pilfering."Even so, the assertion of a defense lack-ing in merit,while of some probative value, hardly can be taken as a substitute foraffirmative evidence thatotherdefenses are not meritorious.As to(d), it is truethat neither Slack nor Beiser personally"verified"the petition.However, Slackreceived a report from Sprayberry that Sprayberry had personally verified the signa-tures by asking each individual whose name appeared on it if he had signed.In viewof this circumstance,it is hard to understand why the Respondent's failure to takefurther verification steps is indicative that the Respondent did not actually rely onthe petition.Finally, as to (e), it may well be, as the General Counsel points out,that Beiser'sdecision to terminate Byrd was somewhat"hasty."But that fact initself does not indicate that the decision was any the less genuine or legitimate.The General Counsel also points out that the men who signed the petition did notthreaten to quit if Byrd were not discharged, and that Beiser knew they would notleave even if Byrd were retained. But Slack testified,and it is not controverted, thatifByrd had remained in the JEFM shop at his former duties much longer, therewas danger that an awkward situation might develop.Under the circumstances, any2° ComparePeyton Packing Company, Inc.,129 NLRB 1358. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonable executive would be tempted to act promptly in the interest of plantefficiency, as Beiser did, rather than waiting to see if more serious complicationsmight ultimately arise. I conclude that Beiser dismissed Byrd because of the petition,and that absent the petition there would have been no discharge.But this does not dispose of the matter.As the General Counsel correctly states,the authorities condemn as a violation of the Act any surrender by an employer tohis employees of his right to discharge,21 except where the employees are motivatedby considerations other than union activities.Therefore, if the employees whosigned the petition did so because of Byrd's testimony in Case No. 23-CA-970, andthe Respondent knowing this to be so acquiesced in the employees' demands, aviolation of the Act has occurred.Let us see if this was the employees' reason.No employee who signed the petition took the stand and testified to his reasonfor doing so.Nor does the wording of the petition itself explain why the men didnot want to work with or for Byrd. The reason must be sought elsewhere in therecord, if indeed it is obtainable at all.The General Counsel, in urging that themotive behind the petition was the men's dissatisfaction with Byrd's testimony inCase No. 23-CA-970, attempted to show (a) that Beiser so believed; and (b) thatthe men who signed the petition so informed Byrd.The record indicates that Beiser may well have believed that anger caused byByrd's testimony was the motivating force behind the petition.Thus, he toldCowan that the men were all "very mad" at Byrd for testifying "against them"and had drawn up a petition. Indeed, Beiser apparently found it difficult to acceptat face value and had doubts concerning an undisputed fact which indicated the con-trary, namely, the petition's date.For he told Byrd the date was in error, and hewrote on the petition itself:Date is probably in error. Should be 17 May according to Paul Slack althoughthese people could have held it that long.F. D. B. 5/30/60.Nevertheless, Beiser's speculation as to why the men did not want to work withByrd is not very helpful in attempting to ascertain the employees' motives.Slack testified that he talked to John H. Dalton, one of the employees who signedthe petition.Slack's testimony was:Q.What did Dalton give you for the reason he had signed it?A. The fact that he didn't know what Mr. Byrd was going to do. He mightgo so far as to set up a situation and make him the goat on it.Q. Dalton said he didn't like the way Mr. Byrd testified on the stand?A. I don't think Dalton ever heard of the testimony.[Emphasis supplied.]Q.What is the situation, Dalton was afraid Mr. Byrd was going to set up thesituation and make him a goat?A. Just that there had been some testimony, well, I will put it this way, somecircumstances cited during the hearing that involved other people and they didnot feel they-they knew they were not involved in it.Q. Is that what Dalton told you?A. Yes.21Wilson & Go, Inc v. N L R B.,123 F. 2d 411, 417 (C.A.8) ; N L.R B. v. HudsonMotor Car Company,128 F. 2d 528 (C.A6) ; N.L R.B v. Goodyear Tire & Rubber Co ,129 F. 2d 661, 664 (C.A.5) ; NLRB. v. Fred P WeissmanCo, 170 F. 2d 952 (CA 6),cert. denied 336 U.S. 972;N.L R B. v. Newton Brothers Lumber Company,214 F 2d 472,475-476 (C.A.5) ; Detroit Gasket and Manufacturing, Company,78 NLRB 670;MajesticMetal Specialties, Inc.,92 NLRB 1854;Paramount Textile MachineryCo, 97 NLRB 691,693-694;Fry Products, Inc.,110 NLRB 1000;Lincoln Brassiere Co, Inc.,117 NLRB1237, 1240-1242; JP. Florio & Co., Inc,118 NLRB 753;Local 138, International Unionof Operating Engineers, AFL-CIO and Thomas A. Eichacker, an Individual (Nassau andSuffolk Contractors' Association, Inc. and its Members),123 NLRB 1393; andLarkinCoils, Incorporated,127 NLRB 1606.The Respondent citesN L R B v. Edinburg Citrus Association,147 F 2d 353 (C A. 5).See alsoNLRB v. Wytheville Knitting Mills,175 F. 2d 238 (C A. 3) andN L R.B vI.Spiewak & Sons,179 F. 2d 695 (C.A. 3).With all respect for the courts which de-cided these cases, as a Trial Examiner I must follow the Board's enunciated rules untilthe Board or the United States Supreme Court decides otherwise.Novak Logging Com-pany,119 NLRB 1573, 1575-1576;Scherrer and Davisson Logging Company,119 NLRB1587, 1589; andInsurance Agents' International Union, AFL-CIO (The PrudentialInsurance Company of America),119 NLRB 768, 772-773. BEISER AVIATION CORPORATION449Byrd himself, after his discharge,asked some of the men who had signed thepetition whytheyhad done so.Some indicated that their reason related to theBoard hearing in which Byrd had testified,others did not.22 In evaluating suchtestimony it should be borne in mind that under such circumstances,in attemptingto spare Byrd's feelings or to avoid embarrassing themselves,some of his fellowemployees may have been less than candid.In any event,the slim and predomi-nantly hearsay testimony pointing in the direction of any casual connection betweenByrd's testimony in Case No.23-CA-970 andthe petition is completely destroyedby one undenied and admitted fact 23-the petition bears the date ofApril17,morethan 2 weeksbeforeByrd first took the witness stand. In view of that fact, a find-ing of any relationship between the petition and Byrd's testimony would appearto be "pure conjecture."24I conclude that the General Counsel has failed to provethat the petition was related to Byrd's testimony in CaseNo. 23-CA-970and thattherefore he has likewise failed to establish that Beiser's acquiescence in the petitionwas connected with activities protectedby the Act,or constituted a violation ofthe Act. 25V. INTERFERENCE, RESTRAINT, AND COERCIONThe complaint alleges, and the answer denies, that since on or about May 30 theRespondent, through Beiser, interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed in Section 7 of the Act by interrogating themabout the Union.As found above, during the conference of May 30, Beiser askedByrd if he was the person who originally contacted the Union. It may well be thatthis question reasonably tended to coerce Byrd, and that such interrogation thereforeviolated Section 8(a) (1) of the Act.26Assuming that to be so, such conduct wouldconstitute no more than a minor isolated violation, insufficient standing alone towarrant the issuance of a remedial order.A decision on this issue is therefore, inmy opinion, unnecessary.27Upon the basis of the above findings of fact and upon the entire record herein, Imake the following:CONCLUSIONS OF LAW1.Beiser Aviation Corporation is, and at all material times has been, an employerwithin the meaning of Section 2(2) of the Act and its operations affect commercewithin the meaning of Section 2(6) and (7) of the Act.2.Millwright and Machinery Erectors Local Union No. 2219, of the UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, is, and at all ma-terial times has been, a labor organization within the meaning of Section 2(5) ofthe Act.3.From December 8, 1959, until May 30, 1960, David Byrd was an employeeof BeiserAviation Corporationwithin the meaning of Section2(3) of the Act, andnot a supervisor within the meaning of Section 2 (11) of the Act.4.The General Counsel has failed to prove that the Respondent's discharge ofDavid Byrd on May 30, 1960, constituted an unfair labor practice within the mean-ing of Section 8(a) (1), (3), or (4) of the Act.5.The General Counsel has failed to prove that the Respondent violated Section8 (a) (1) of the Act in a manner sufficiently serious to require remedial action.[Recommendations omitted from publication I22Among the "nots": James Henley ("it was something personalHe wouldn't tellme") ; H. Sullivan("there Is a lot of pressureI . . . have nothing against you") ;James Poole("I have nothing against you whatsoever") ;and Slim Henley("Iwouldn'tpick cotton for you").22The General Counsel does not contend the date on the petition Is in error. At oralargument,the following colloquy took place:'TRIAL EXAMINER: You think possibly the petition might have been misdated"Mr ENGLE: No I don't,sir.Ijust know it bears the date on its face of April 17th.There is certainly a discrepancy somewhere.24 American Dredging Company,123 NLRB 139, 142.25 CompareStudebaker Corporation,110 NLRB 1307, petition for review denied subnom. Kovach v. N.L.R.B.,229 F 2d 138 (C.A. 7). In view of this disposition of thelegality of Byrd's discharge,I deem it unnecessary to consider other defenses theretoraised by the Respondent.26 CompareBlue Flash Express,Inc.,109 NLRB 591,592-595.21CompareHotpoint Co., a Division of General Electric Company,120 NLRB 1768, 1772.634449-62-vol. 135-30